Citation Nr: 1634854	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  08-32 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Lawrence W. Stokes, Jr.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1981 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's OSA began in service.


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of OSA, or any other sleep or respiratory disorder.  

He was first evaluated for a sleep disorder in April 2005, and a polysomnography established OSA. 

The record includes multiple statements regarding his OSA symptoms.  A March 2006 statement from the Veteran's wife reported that they had been married for 13 years.  She reported that the Veteran snored loudly, gasped, and had restless sleep.  She also reported that the Veteran would complain of fatigue.

A December 2013 statement from M.B. reported that he had known the Veteran since 1992.  He also reported that the Veteran had breathing issues.  He reported that the Veteran would joke about his roommate and wife complaining of his snoring.

A December 2013 statement from R.B. reported that he had known the Veteran since 1997 and served together.  He reported that the Veteran would snore.  He also reported that the Veteran always seemed tired in the morning and was lethargic during their duty days.

A December 2013 statement from R.W. reported that he had known the Veteran for more than 25 years and served together.  He reported that the Veteran snored very loudly and gagged as if he could not breathe.  He also reported that the Veteran nod off during the day.

The Veteran was afforded multiple VA examinations and the examiners all opined that the Veteran's OSA was less likely than not due to his active service.  They cited the lack of medical evidence of OSA during his service and that the Veteran was not diagnosed with OSA until 2005.  They attributed his daytime fatigue with long working hours.  They also attributed his OSA to weight gain after service.

The reports of the Veteran and the multiple lay statements are given great probative weight.  All are competent to report symptoms of OSA, such as stopping breathing during sleep and daytime fatigue, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.  

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise. In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for OSA is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for OSA is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


